DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment Entered
In response to the amendment filed on February 5, 2021, amended claims 1, 3, 4, 7, 9, 10, 12, 13, 15, 17, 18, and 20, and para [0018] are entered. 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found 
in a prior Office action.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the user information” in line 11-12.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 1 recites the limitation “based on the estimating, transferring to the user device for medical usage by the user information comprising the estimated body temperature”. It is unclear as to under what conditions/events of the estimating (e.g. when the estimated body temperature reaches a certain value) the step “transferring to the user device…” is executed. Despite the disclosure of 
Claims 7 and 15 are rejected on a same ground as claim 1 based on indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, for also reciting the limitation “based on the estimating, transferring…the estimated body temperature”.

Claim 7 recites the limitation “the user information” in line 15-16.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 15 recites the limitation “the user information” in line 14-15.  There is insufficient antecedent basis for this limitation in the claim. 

Claims 2-6, 8-14, 16-20 inherit and do not remedy independent claims 1, 7 and 15.

Claim 17 recites the limitation “the at least one memory” in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 18-19, dependent from claim 17, inherit and do not remedy claim 17.

Claim 20 recites the limitation “the at least one memory” in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above, the written description does not provide the estimating conditions/ events, where the limitation “based on the estimating, transferring…the estimated body temperature” is performed. Despite the disclosure of transmitting an estimated body temperature (para [0045] “The estimated body temperature may be outputted, for example, presented to the user via a display device of the apparatus, or stored, transmitted or otherwise processed.”), the instant written description fails to disclose such estimating conditions/ events and to clearly link such estimating conditions/ events to the transferring step. Therefore, the specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 are all within at least one of the four categories.
Regarding Step 1, claims 1-20 are all within at least one of the four statutory categories.
Regarding Step 2, the independent claim recites:
estimating the body temperature based on the measured body skin temperature and the measured environment temperature; and 
Tb = f (Ts-Te) * (A+B*Ts+C*Te) +Ts wherein, Tb denotes the body temperature, Ts denotes the measured skin temperature, Te denotes the measured environment temperature, A, B and C are parameters, f is a function such that f (x) is less than x when x is greater than 1.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP 
The claimed element of “Tb = f (Ts-Te) * (A+B*Ts+C*Te) +Ts” recites a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations). 
The claimed step of estimating can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-20 is not integrated into a practical application because:  
The data-output step (estimating) does not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to determine body temperature. 
The additional elements are identified as follows: at least one processor, at least one memory, at least one computer-readable storage medium, “receiving a measured body skin temperature and a measured environment temperature of a user of a user device”; “based on the estimating, transferring to the user device for medical usage by the user information comprising the estimated body temperature”.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant' s Background in the specification (para [0004]-[0006]); 
Applicant' s specification (para [0034]-[0035] and Fig. 4) which discloses that the at least one processor, at least one memory and at least one computer-readable storage medium comprise generic computer components that are configured to perform the generic computer functions (e.g. estimating) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and 
the non-patent literature cited herewith.  
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.

When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “computer readable medium” under its broadest reasonable
interpretation can be a signal per se which does not fall under the four statutory categories under 35
U.S.C. 101. See MPEP 2106.03.

Response to Amendment
Applicant's arguments, see pg 8-9 of Applicant’s Remarks, filed February 5, 2021, have been fully considered but they are not persuasive. 
The new added limitation “and based on the estimating, transferring to the user device for medical usage by the user information comprising the estimated body temperature” is not a specific or particular application of the calculation to make a practical application or provide significantly more than the abstract idea.  The step of “based on the estimating” also does not explain how the 

Applicant’s arguments, see pg 9-17 of Applicant’s Remarks, filed February 5, 2021, with respect to 1-20 have been fully considered and are persuasive.  The rejections of claim 1-20 under 35 USC § 103 have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sun et al. (2014 International Symposium on Computer, Consumer and Control (2014)) teaches a system comprising a processor and memory unit to sense and compute body temperature (Abstract; pg 911, col 1, para 1, line 1-9; pg 911, col 1, para 4, line 1-3), and the system operates by receiving temperature data to compute said body temperature (pg 912, col 1, para 2; pg 912, col 2, para 5-pg 913, col 1, para 1; note skin temperature data Vtp and environmental temperature data VRTD are acquired to compute the body temperature using equation (1) of Sun), and transferring the calculated body temperature to a user device (Abstract).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TSE W CHEN can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791